DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62/546,158, filed August 16, 2017, is acknowledged.
Response to Amendment
The following action is in response to the applicant’s amendment filed on May 17, 2021.
Applicant’s cancelation of claims 2 and 11 has been acknowledged.
Applicant’s amendments and arguments regarding the 35 USC § 101 rejection to claim 1 have been considered and are persuasive therefore the 35 USC § 101 rejection has been withdrawn.
Applicant’s amendments to claims 1, 3-10, 12, and 14-15 have been acknowledged however the 35 USC § 103 rejection has been maintained.
Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 recites “The method of claim 1” however the amended Claim 1 is a computer-implemented method therefore Claim 3 should be read as “The computer-implemented method of claim 1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), and Belevich et al. (US20170112476A1).
Regarding Claim 1, Mahfouz et al. hereinafter Mahfouz discloses A computer-implemented method performed by one or more controllers (Para [0058] – “In alternative embodiments, the computer 54 may include a plurality of processing units that may include single-thread processing units, multi-threaded processing units, multi-core processing units, multi-element processing units, and/or combinations thereof”) for automatically registering ultrasound imaging of an anatomical object with co-modality imaging of the anatomical object (Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified).”, Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor), wherein the ultrasound imaging is generated by an imaging device configured to propagate ultrasound waves along a plurality of scanlines (Para [0005] – “B-mode images are constructed by extracting an envelope of received scanned lines of radiofrequency ("RF") signals using the Hilbert transformation. These envelopes are then decimated (causing a drop in the resolution) and converted to grayscale (usually 256 bit) to form the final B-mode image”) through the anatomical object (Fig. 9 shows an acquired B-mode image of the knee), the computer-implemented method comprising:
Segmenting, with one or more controllers, the ultrasound imaging with a […] neural network to detect a surface of the anatomical object (Para [0084] – “The bone echoes 162a are then extracted from each frame 146 (Block 172) and used to generate the bone contour existing in that RF signal…the signal processing may be, a maximum likelihood ratio, neural network, or a support vector machine ("SVM")”, for clarification Mahfouz teaches Para[0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified)”) by generating a probability map (Para [0084] – “In extracting the bone echoes, a probabilistic model (Block 171) may be input and applied to the RF signals 142 of each frame 146”) with the […] neural network (Para [0084] – “While the probabilistic signal processing method may include the Bayesian estimator described previously, in still other embodiments, the signal processing may be, a maximum likelihood ratio, neural network, or a support vector machine ("SVM")”)and extracting the surface from the probability map for each of the plurality of scanlines (Para [0084] – “In extracting the bone echoes, a probabilistic model (Block 171) may be input and applied to the RF signals 142 of each frame 146”, for clarification examiner has considered that Mahfouz is teaching the anaylsis of the plurality of frames as B-mode that can be considered as a plurality of A-mode scanlines);
temporally calibrating, with the one or more processors (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”, therefore the process is done temporally, Para [0059] – “Program code 83 typically comprises one or more instructions that are resident at various times in the memory 80 and/or the mass storage device 82 of the computer 54, and that, when read and executed by the CPU 78, causes the computer 54 to perform the steps necessary to execute steps or elements embodying the various aspects of the present invention”), the ultrasound imaging with respect to a tracking coordinate system by creating a point cloud of the surface (Abstract – “A 3-D model of the bone is then optimized [calibrated] with respect to the point cloud.”) and calculating a set of projection values of the point cloud to a vector oriented relative to the plurality of scanlines (Para [0088] – “The SVM returns the cartilage location on the RF signal data, which may be used, along with the tracking information from the tracking system (e.g., the optical markers 86 and the position sensor 88) to generate 3-D coordinates for each point on the cartilage interface.”, therefore the vectors are in a 3-D coordinate system, Fig. 10B shows points of the bone contour where the lines of RF signals are ; and
automatically registering (Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor) the segmented and calibrated ultrasound imaging to the co-modality imaging (Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified).”).
Mahfouz discloses segmenting an image and generating a probability map with a neural network conversely Mahfouz does not teach segmenting an image with a convolutional neural network
generating a probability map with the convolutional neural network
However Cernazanu-Glavan et al. hereinafter Cernazanu-Glavan discloses segmenting with a convolutional neural network (Pg. 14620 abstract – “this article proposes a new segmentation method for the X-ray images using a Convolutional Neural Network (CNN)”)
generating a probability map with the convolutional neural network (Pg. 1 right column second paragraph – “As we mentioned above, the mode of operation of these networks consists in realizing some feature maps that are extracted from an image with the help of specialized filters”)
Mahfouz and Cernazanu-Glavan are both analogous arts considering they are both in the field of image segmentation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of Cernazanu-Glavan et al. to achieve the same results. One would have motivation to combine because “The use of this type of network for image recognition is very common and so successful that in the field 
Conversely Mahfouz and Cernazanu-Glavan do not teach calibrating, with one or more controllers, the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging that is angled between the first and second steered frames;
However Belevich et al. hereinafter Belevich discloses calibrating, with one or more controllers (calibration processor (540)),  the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”, Para [0005] – “In order to insonify body tissues, an ultrasound beam is typically formed and focused either by a phased array or a shaped transducer”) by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging (Para [0129] – “the position of each adjustable array may be determined by an iterative optimization routine in which reference data describing the phantom is compared with images of the phantom obtained with each array.”, Fig. 1 shows a probe with three transducer arrays that would each have beams steered separately) that is angled between the first and second steered frames (Fig. 1 the center transducer array is interpreted as the third frame which would have a frame angled between the left and right apertures);
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive 
Regarding Claim 3, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
the vector (Para [0102] – “The eigenvectors, sometimes called eigenbones, define a vector space of bone morphology variations extracted from the dataset.” Therefore there is a vector assigned to each point to identify the variations) is a three-dimensional vector (Para [0088] – “The SVM returns the cartilage location on the RF signal data, which may be used, along with the tracking information from the tracking system (e.g., the optical markers 86 and the position sensor 88) to generate 3-D coordinates for each point on the cartilage interface.”, therefore the vectors are in a 3-D coordinate system) oriented parallel to an average direction of the plurality of scanlines (Para [0092] – “That is, because the surface of the bone has a regular shape, the bone contour, in the two-dimensions of the ultrasound image, should be continuous and smooth. A false bone echo will create a non-continuity, and exhibits a high degree of irregularity with respect to the bone contour”, Para [0093] – “One manner of filtering out false bone echoes is to apply a moving standard deviation filter”, therefore the vectors are aligned after the false echoes are filtered).
Regarding Claim 6, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Conversely Mahfouz does not disclose the third frame is perpendicular to the object.
However Belevich discloses the third frame is perpendicular to the anatomical object (Para [0005] – “In order to insonify body tissues, an ultrasound beam is typically formed and focused either by a phased array or a shaped transducer”, Para [0023] – “In some embodiments, adjusting the transducer element position data comprises adjusting an array horizontal position variable, an array vertical 
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Para [0078])
Regarding Claim 7, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz further discloses the step of temporally calibrating the ultrasound imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”, therefore the process is done temporally) further comprises calculating a temporal lag for the ultrasound imaging based on the set of projection values (Para [0131] – “the program code 83 estimates an optimal time delay using the particles filter, to identify signal envelope peaks” therefore by identifying the envelope peaks [projection values] and calculating an optimal delay the delay between peaks can be calculated).
Regarding Claim 8, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz further discloses the co-modality imaging is a pre-operatively computed tomography (CT) or magnetic resonance imaging (MRI) scan, and the ultrasound imaging is generated intraoperatively (Para [0006] – “A-mode ultrasound intra-operative registration has been used for computer aided orthopedic surgery and, in limited cases, in neurosurgery. Ultrasound-MRI registration has been developed utilizing B-mode ultrasound images.” Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified)”, the registration occurs in real time therefore it is interpreted the MRI is acquired and segmented preoperatively).
Regarding Claim 9, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
each of the following steps are performed during or immediately after generation of the ultrasound imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”, therefore the steps involved in registration are performed during the ultrasound imaging:
segmenting the ultrasound imaging (Para [0011] – “A bone contour is extracted from each of the plurality of RF signals. Then, using the tracked data and the extracted bone contours, a point cloud representing the surface of the bone is generated. A model of the bone is morphed to match the surface of the bone as represented by the point cloud.” The extracting [segmenting] step is part of the registration process therefore it is performed in real time);
temporally calibrating (Para [0065] – “To calibrate the optical marker 86 with the position sensor 88, for real-time tracking of the hybrid probe 94, a homogeneous transformation T.sub.OP.sup.W between the local frame, OP, and the world frame, W, is needed.”) the ultrasound imaging with respect to the tracking coordinate system (Para [0065] – “a method 100 of calibrating the optical tracking system according to one embodiment of the present invention is described.”) and
automatically registering (Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor) the ultrasound imaging to the co-modality imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”).
Conversly Mahfouz does not teach calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object performed during or immediately after generation of the ultrasound imaging;
However Belevich discloses calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object (Para [0005] – “In order to insonify body tissues, an ultrasound beam is typically formed and focused either by a phased array or a shaped transducer”, Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) performed during or immediately after generation of the ultrasound imaging (Para [0128] – “In some embodiments, one or more of the arrays in an adjustable probe may be permanently secured to the housing in a fixed orientation and position (e.g., the center array or the left or right end array), while the remaining arrays may be movable to conform to a shape of an object to be imaged.”, therefore adjustments can be made during imaging);
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of 
Regarding Claim 10, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz further discloses the anatomical object is further defined as a bone (Abstract – “The method includes acquiring a plurality of raw radiofrequency ("RF") signals from an A-mode ultrasound scan of the bone while tracking the acquiring in 3D space”).
Regarding Claim 15, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1. 
each of the scanlines has a maximum gradient and a maximum intensity (it is known that  scanlines of ultrasound images would contain a maximum gradient and a maximum intensity), 
Conversely Mahfouz does not teach wherein the surface is extracted as a center pixel between the maximum gradient and the maximum intensity along the scanlines.
However Cernazanu-Glavan discloses wherein the surface is extracted as a center pixel between the maximum gradient and the maximum intensity along the scanlines (Pg.1 Abstract – “The neural network is used as pixel classifier thus causing the label of each pixel (bone or none-bone) from a raw pixel values in a square area”, Fig. 3 – the bone area is selected based on the intensity and gradient of each pixel).
Mahfouz and Cernazanu-Glavan are both analogous arts considering they are both in the field of image segmentation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), Belevich et al. (US20170112476A1), and Wein et al. NPL 2008 (“Image-based method for in-vivo freehand ultrasound calibration”)
Regarding Claim 4, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Conversely Mahfouz does not teach the step of calibrating the ultrasound imaging further comprises:
computing a first difference between the first steered frame and the third frame;
computing a second difference between the second steered frame and the third frame;
computing a sum of the first and second differences; and
optimizing the sum to minimize a cost function
However Belevich discloses the step of calibrating the ultrasound imaging (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) 
first steered frame (Fig.1 – frame coming from left array), second steered frame (Fig. 1 – frame coming from right array), and the third frame (frame coming from center array)
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.

Conversely Mahfouz and Belevich do not teach the step of calibrating the ultrasound imaging further comprises:
computing a first difference between the first steered frame and the third frame;
computing a second difference between the second steered frame and the third frame;
computing a sum of the first and second differences; and
optimizing the sum to minimize a cost function
However Wein et al. hereinafter Wein discloses computing a first difference between the first steered frame and the third frame (Pg. 5 Algorithm – “5-10 images from every sweep are compared against reconstructions from the other sweep, respectively. Normalized Cross-Correlation (NCC) is computed on every pair”, cross correlation is a measure of similarity therefor a difference is found between pairs);
computing a second difference between the second steered frame and the third frame (Pg. 5 Algorithm – “5-10 images from every sweep are compared against reconstructions from the other sweep, respectively. Normalized Cross-Correlation (NCC) is computed on every pair”, cross correlation is a measure of similarity therefor a difference is found between pairs);
computing a sum of the first and second differences (Pg.3 – equation 1 calculates the sum of S, Pg.5 Algorithm state that S is equal to the normalized cross-correlation); and
optimizing the sum to minimize a cost function (Pg.5 Algorithm – “Normalized Cross-Correlation (NCC) is computed on every pair, its average is used as a cost function”)
Mahfouz and Wein are both analogous arts considering they are both in the field of ultrasound calibration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the calibration of Wein to achieve the same results. One would have motivation to combine because when the difference in speed of sound “e it is a very convenient alternative to other methods published in the literature.” (Para [0078])
Regarding Claim 5, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claims 1 and 4.
Conversely Mahfouz does not teach the step of calibrating the ultrasound imaging further comprises:
estimating the propagation speed of the ultrasound waves through the anatomical object based on the sum; and
calibrating the ultrasound imaging based on the estimated propagation speed.
However Belevich discloses the step of calibrating the ultrasound imaging (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) 
Mahfouz and Belevich are both analogous arts considering they are both in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive 
Conversely Mahfouz and Belevich do not teach estimating the propagation speed of the ultrasound waves through the anatomical object based on the sum; and
calibrating the ultrasound imaging based on the estimated propagation speed.
However Wein discloses estimating the propagation speed of the ultrasound waves through the anatomical object based on the sum (Pg.3 Method – “a maximization of the similarity measure S of images Ij from the first sweep with reconstructions Ĩ j from the second sweep (and vice versa) should yield the correct optimization parameters:”, the similarities are summed in equation 1 therefor the optimization is based on the sum, Abstract – “We evaluated our method using freehand acquisitions on both a phantom and the human liver”); and
calibrating the ultrasound imaging based on the estimated propagation speed (Pg.5 Algorithm – “Normalized Cross-Correlation (NCC) is computed on every pair, its average is used as a cost function for non-linear optimization (i.e. S = NCC in equation 1). This assures that brightness and contrast differences of an ultrasound image and its reconstruction do not impose the registration accuracy. Such differences can occur, as the respective intensities originate from different scan orientations. The Amoeba Simplex algorithm9 then finds the optimal calibration transformation maximizing the image similarity”).
Mahfouz and Wein are both analogous arts considering they are both in the field of ultrasound calibration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the calibration of Wein to achieve the same results. One would have motivation to combine because when the difference in speed of sound “e it is a very convenient alternative to other methods published in the literature.” (Para [0078])
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), Belevich et al. (US20170112476A1), and Bowling et al. (20140039517).
Regarding Claim 12, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 11.
Conversely Mahfouz does not teach wherein a detectable marker is coupled to the anatomical object, the computer-implemented method further comprising: 
tracking, with a tracking system, the anatomical object by tracking a position of the detectable marker in the tracking coordinate system.
However Bowling et al. hereinafter Bowling discloses wherein a detectable marker is coupled to the anatomical object, the computer-implemented method further comprising (Para [0105] – “Often tracker 212 is firmly affixed to a section of bone adjacent where the tissue to which the instrument energy applicator 184 is to be applied”, Para [0107] – “If the localizer 216 receives signals from the trackers 212 and 214, the localizer outputs to the processor 218 signals based on the position and orientation of the trackers to the localizer (localizer to processor 218 connection not shown)”): and
tracking, with a tracking system, the anatomical object by tracking a position of the detectable marker (Para [0105] – “Often tracker 212 is firmly affixed to a section of bone adjacent where the tissue to which the instrument energy applicator 184 is to be applied”, Para [0107] – “If the localizer 216 receives signals from the trackers 212 and 214, the localizer outputs to the processor 218 signals based on the position and orientation of the trackers to the localizer (localizer to processor 218 connection not shown)”) in the tracking coordinate system (Para [0110] –“Each component pose can be considered tracked relative to a world coordinate system.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the tracking system of Bowling to achieve the same results. One would have motivation to combine because it “is able to generate data that provides a relatively precise indication of the surgical instrument relative to the location of the patient against which the instrument is applied.” (Para [0004])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz et al. (US20130144135A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), Belevich et al. (US20170112476A1), and Mansi et al. (US 20170217102 A1).
Regarding Claim 14, Mahfouz, Cernazanu-Glavan and Belevich disclose all the elements of the claimed invention as cited in claim 1.
Conversely Mahfouz does not teach the probability map is a same size as an input image
However Mansi et al. hereinafter Mansi discloses the probability map is a same size as an input image (Fig.3 – posterior probability map 308 is the same size as the intraoperative image 304)
Mahfouz and Mansi are both analogous arts considering they are both in the field of segmenting medical images.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the probability map of Mansi to achieve the same results. One would have motivation to combine because it “increases robustness of the fusion while simultaneously improving the accuracy.” (Para [0021])
Response to Arguments
pages 5-8, filed 5/17/2021, with respect to 35 USC § 101 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 9-10, filed May 17, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1 has been fully considered and is not persuasive.
Applicant argues that the Mahfouz and Cernazanu-Glavan does not extracting the surface from the probability map for each of the scanlines, specifically applicant argues:
“While Mahfouz does teach a probabilistic model, Mahfouz does so only in regard to extracting bone echoes as input applied to the RF signals of each frame [0084]. While Mahfouz does teach generating B-mode images from received scanlines, Mahfouz makes no connection between the scanlines and the probabilistic model. In other words, Mahfouz fails to teach or suggest segmenting the ultrasound imaging using the probabilistic model, much less in relation to the scanlines. Nowhere does Mahfouz teach extracting the surface from the probability map for each of the plurality of scanlines, as claimed. Cernazanu-Glaven focuses on segmenting X-rays but makes no reference whatsoever to scanlines, much less extracting the surface from the probability map for each of the plurality of scanlines, as specifically claimed. Cernazanu-Glaven merely discloses using the network for "realizing some feature maps that are extracted from an image with the help of specialized filters" without reference to the scanlines. Cernazanu-Glaven does not cure the deficiency in Mahfouz of extracting the surface from the probability map for each of the plurality of scanlines, as specifically claimed. In view of this omission, one skilled in the art would not be motived to combine these references to arrive at the claimed invention. 

However as cited above the examiner has considered the plurality of frames taught by Mahfouz as B-mode that can be considered as a plurality of A-mode scanlines where a probabilistic signal processing method is used (Para [0084]) where the probabilistic model may be input and applied to the RF signals of each frame (Para [0084]) and may use a neural network to determine the bone-cartilage interface to reconstruct an image of the knee joint and bone (Para [0088] - [0089]).  Mahfouz specifically states ultrasound images are segmented to identify bone tissue after training of the SVM in Para [0085].  Therefore Mahfouz discloses segmenting of bone/tissue structure for each RF signal of each frame [plurality of scanlines] using a neural network.  Cernazanu-Glaven was relied upon to teach 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793